Exhibit 10.32

 

LITIGATION SETTLEMENT AGREEMENT

 

This Litigation Settlement Agreement (“Agreement”) is entered into effective as
of April 4, 2003 (“Effective Date”), by and among:

 

Rita Medical Systems, Inc. (“RITA”), a Delaware corporation, on the one hand,
and

 

RadioTherapeutics Corporation (“RTC”), a California corporation, Boston
Scientific Corporation (“BSC”), a Delaware corporation, Scimed Life Systems,
Inc. (“Scimed”), a Minnesota corporation, The Board of Regents of the University
of Nebraska (“Board of Regents”), a Nebraska corporation, UneMed Corporation
(“UneMed”), a Nebraska corporation, (together, the Board of Regents and UneMed
are referred to as “Nebraska”), University of Kansas d/b/a University of Kansas
Medical Center (“KUMC”), a Kansas state educational institution and University
of Kansas Medical Center Research Institute, Inc. (“KUMCRI”), a Kansas
corporation, (together, KUMC and KUMCRI are referred to as “Kansas”)
(collectively, Nebraska and Kansas are referred to as the “Universities”), on
the other hand;

 

(each of RITA, RTC, BSC, Scimed, Nebraska and Kansas are referred to as a
“Party” and collectively as the “Parties”).

 

RECITALS

 

A. There is pending in the United States District Court for the Northern
District of California Civil Action No. C01-03267, in which RITA is the
plaintiff and

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

RTC is the defendant, for infringement of United States Patent Nos. 6,071,280,
5,935,123, 5,728,143, 5,683,384, 5,672,174 and 5,672,173 owned by RITA.

 

B. There is also pending in the United States District Court for the Northern
District of California Civil Action No. C02-01745, in which RTC, Scimed and
Nebraska are the plaintiffs and RITA is the defendant, for infringement of
United States Patent Nos. 5,855,576 and 6,454,765 owned by the Board of Regents,
exclusively licensed to UneMed and exclusively sublicensed to RTC, and United
States Patent No. 5,584,872 owned by Scimed.

 

C. There is also pending in the United States District Court for the Northern
District of California Civil Action No. C02-03270, in which BSC and Kansas are
the plaintiffs and RITA is the defendant, for infringement of United States
Patent No. Re. 35,330 owned by KUMC and exclusively (within limited fields of
use) licensed to BSC.

 

D. There is also pending in the United States District Court for the Northern
District of California Civil Action No. C02-5005, in which RTC and Nebraska are
the plaintiffs and RITA is the defendant, for patent interference.

 

E. There is also pending in Europe a certain appeal proceeding bearing Case No.
T0700/02-322 (the “European Appeal”) against the Decision of the Opposition
Division of the European Patent Office dated April 17, 2002 in Opposition
Proceedings Re European Patent No. EP 0 777 445 B1, formerly European Patent
Application

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

No. 95928379.7-2305, in which RTC is the opponent and RITA is the applicant (the
“Opposition”).

 

F. It is the desire and intention of the Parties to avoid the risks and expenses
of further litigation of the Actions (as defined herein), to avoid disputes
between themselves and to settle the rights, claims and demands between them
relating to the subject matter of the Actions, without any admissions whatsoever
by any Party, upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained here, the Parties agree as follows:

 

1. DEFINITIONS

 

1.1 “Actions” shall mean, collectively, the pending actions and the European
Appeal and Opposition as described in Recitals A through E of this Agreement.

 

1.2 “Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with, that Person, provided however, that in each case any such other Person
shall be considered to be an Affiliate only during the time during which such
control exists. For purposes of this definition, “control”, including, with
correlative meaning, the terms “controlled by” and “under common control with”,
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct and/or cause the direction of the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

1.3 “Claim” shall mean an issued patent claim which has not expired and which
has not been disclaimed, canceled or finally held invalid or unenforceable by a
court of competent jurisdiction from which no further appeal is possible or has
been taken within the time period provided under applicable law for such an
appeal. If an issued patent claim has been finally held unenforceable as
provided in the immediately preceding sentence, but thereafter the
unenforceability thereof is purged such that under applicable law it again
becomes enforceable, such patent claim shall thereafter be a Claim for purposes
of the immediately preceding sentence.

 

1.4 “Existing Products” shall mean Products offered for sale or sold in the
Field by an Original Party as of the Effective Date.

 

1.5 “Field” shall mean Products and Methods used to ablate tumors with radio
frequency (RF) electrical energy.

 

1.6 “Future Products” shall mean Products, other than Existing Products, offered
for sale or sold in the Field after the Effective Date.

 

1.7 “Gastro-Intestinal Tract” shall mean the body passage beginning at the
esophagus and including, but not limited to, the stomach, the small and large
intestines and the rectum, through which food taken into the body is digested.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

1.8 “Head and Neck Region” shall mean the interior and exterior regions of the
body located above the esophagus, including, but not limited to, the soft
palate, uvula, tonsils, the nasal turbinates and facial tissue.

 

1.9 “LaFontaine Patent Portfolio” shall mean and include all of the issued and
unexpired United States patents listed in Exhibit A, as well as all United
States and foreign patents that have issued or may hereafter issue on
applications which claim the benefit of the priority filing date(s) of any such
patents.

 

1.10 “LeVeen Everting Electrode Claims” shall mean those Claims of any patents
within the LeVeen Patent Portfolio which require for infringement an everting,
RF emitting electrode, or its use.

 

1.11 “LeVeen Patent Portfolio” shall mean and include all of the issued and
unexpired United States patents listed in Exhibit B, as well as all United
States and foreign patents that have issued or may hereafter issue on
applications which claim the benefit of the priority filing date(s) of any such
patents.

 

1.12 “Licensed Territories” shall mean the United States and all foreign
countries worldwide where a Claim of the subject Patent Portfolio has issued or
does issue.

 

1.13 “Malone Patent Portfolio” shall mean and include all of the issued and
unexpired United States patents listed in Exhibit C, as well as all United
States and

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

foreign patents that have issued or may hereafter issue on applications which
claim the benefit of the priority filing date(s) of any such patents.

 

1.14 “Method” shall mean any process or method.

 

1.15 “Net Sales” shall mean the aggregate amount of net sales recorded by the
applicable Party (and its Affiliates) from sales of applicable Products in
accordance with generally accepted accounting principles, consistently applied
by such Party across all similar product lines, in connection with the
preparation of such Party’s financial statements, as publicly-reported.

 

1.16 “New Patents” shall mean and include any and all United States and foreign
patents and patent applications (i) having an earliest priority filing date
after the Effective Date of this Agreement; (ii) that are acquired or licensed
by a Party, or any of its respective Affiliates, from a Third Person after the
Effective Date of this Agreement; or (iii) that are owned, licensed or
controlled, prior to the date of the subject acquisition, by a Third Person that
acquires, whether by merger, purchase of assets, operation of law or in any
other manner, any of RITA, RTC, Scimed, BSC, or any of their respective
Affiliates, after the Effective Date of this Agreement.

 

1.17 “Original Party” shall mean each of RITA, RTC, BSC, Scimed, Nebraska and
Kansas and “Original Parties” shall mean all of those Parties, collectively. For
the avoidance of doubt, Affiliates, permitted successors and permitted assigns
of the Original Parties to this Agreement are not, and shall not be deemed to
be, Original Parties.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

1.18 “Patent Portfolio” shall mean, as applicable, the LeVeen Patent Portfolio,
the RTC RF Ablation Patent Portfolio, the Malone Patent Portfolio, the
LaFontaine Patent Portfolio, the RITA Patent Portfolio or the RITA Infusion
Claims, as the context may require.

 

1.19 “Person” shall mean an individual or any legally recognized entity,
including any corporation, partnership, limited partnership, limited liability
company, association or trust.

 

1.20 “Product” shall mean any system, apparatus or component thereof.

 

1.21 “Regulatory Authority” shall mean the U.S. Food and Drug Administration and
any equivalent national, supra-national, regional, state or local regulatory
agency, department, bureau, commission, council or other governmental or
quasi-governmental entity outside of the United States.

 

1.22 “Reserved Areas” shall mean any Product which, in the absence of a right or
license, would infringe one or more of the Claims of any patent within the
Malone Patent Portfolio and that is specially made or adapted for use, or the
use of such Product, in the following anatomical fields of use: (i) the Head and
Neck Regions; (ii) the Gastro-Intestinal Tract; (iii) the Spine; and/or (iv)
cardiovascular applications.

 

1.23 “RITA Infusion Claims” shall mean those Claims of any patents within the
RITA Patent Portfolio which require for infringement liquid infusion capability
or the use of liquid infusion.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

1.24 “RITA Patent Portfolio” shall mean and include all United States patent
applications and all issued and unexpired United States patents owned or
controlled by RITA as of the Effective Date or as to which RITA has the right to
grant licenses or sub-licenses as of the Effective Date, including, without
limitation, those United States patent applications and patents listed in
Exhibit D, as well as all United States and foreign patents that have issued or
may hereafter issue on applications which claim the benefit of the priority
filing date(s) of any such patent applications and patents.

 

1.25 “RITA Temperature Sensor Claims” shall mean those Claims of any patents
within the RITA Patent Portfolio which require for infringement at least one
temperature-sensing device integrally located on an ablation device, or the use
of such ablation device.

 

1.26 “RTC Impedance Display Claims” shall mean those Claims of any patents
within the RTC RF Ablation Patent Portfolio which require for infringement the
display of impedance or the use of displayed impedance.

 

1.27 “RTC RF Ablation Patent Portfolio” shall mean and include all United States
patent applications and all issued and unexpired United States patents owned or
controlled by RTC as of the time of its acquisition by BSC or as to which RTC
had the right as of such time to grant licenses or sub-licenses (excluding the
LeVeen Patent Portfolio), including, without limitation, those United States
patent applications and patents listed in Exhibit E, as well as all United
States and foreign patents that have

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

issued or may hereafter issue on applications which claim the benefit of the
priority filing date(s) of any such patent applications and patents.

 

1.28 “Spine” shall mean the skeletal structures and structures in and above the
vertebral column from the occipital region to the sacral region of the spine
including the bony structures and associated soft tissue, but excluding the
nasopharynx and non-spine structures.

 

1.29 “Sub-Field” shall mean tumor ablation within the Field directed to specific
organs or regions of the body.

 

1.30 “Third Person” shall mean a Person other than the Parties or any of their
respective Affiliates.

 

2. LICENSE GRANTS

 

2.1 License Grant to RITA under LeVeen Patent Portfolio. Subject to the terms
and conditions of this Agreement, including, without limitation, the limitations
set forth in Section 2.2, and in consideration of the payment of license fees to
Nebraska in accordance with Section 3.1, each of Nebraska and RTC hereby grants
to RITA and RITA’s Affiliates, under the LeVeen Patent Portfolio, but excluding
the LeVeen Everting Electrode Claims, a non-exclusive license throughout the
Licensed Territories in the Field to make, have made, use, practice, import,
offer to sell, sell and otherwise dispose of or make available for use, directly
or indirectly, Products and Methods which, but for the license granted herein,
would infringe one or more of the Claims within the LeVeen

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Patent Portfolio, excluding the LeVeen Everting Electrode Claims.
Notwithstanding any other provision of this Agreement, the foregoing license
extends only to such Products and Methods as are offered for sale, sold and
otherwise disposed of or made available for use under RITA’s (or its
Affiliates’) own trademarks, tradenames and/or label(s), which shall be the most
prominent trademarks, tradenames and/or label(s) thereon, and does not extend,
and shall not be construed to extend, to any Products, or parts or components
thereof, offered for sale, sold or otherwise disposed of or made available for
use to any Third Person by RITA (or its Affiliates) for resale or
re-distribution by such Third Person solely under such Third Person’s own
trademarks, tradenames and/or label(s). Subject to Section 3.1, the foregoing
license grant is fully paid and [***].

 

2.2 Limitations on License under LeVeen Patent Portfolio. Nothing in this
Agreement shall be construed to grant RITA or its Affiliates the right to
sublicense the LeVeen Patent Portfolio, or any of RITA’s (or its Affiliates’)
license rights hereunder, and any such sublicensing is strictly prohibited.
RITA, on its own behalf and on behalf of its Affiliates, hereby acknowledges
that: (i) the rights and licenses granted by Nebraska and RTC to RITA and its
Affiliates are non-exclusive, and (ii) nothing in this Agreement shall limit or
restrict Nebraska’s and/or RTC’s rights to grant similar rights and licenses to
one or more additional Persons within the Licensed Territories, or to exercise
such rights themselves. RITA, on its own behalf and on behalf of its Affiliates,
further acknowledges and agrees that the license granted under Section 2.1 does
not include, and expressly excludes, the grant of any rights with respect to the
LeVeen Everting Electrode Claims. Notwithstanding the foregoing, RITA shall be
permitted to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

sell and otherwise make available, directly, or indirectly through distributors,
solely for use in Japan, the existing inventory of Model 30 arrays as of the
Effective Date (“Japan Inventory”). RITA acknowledges and agrees that the number
of units comprising the Japan Inventory does not exceed six hundred (600) units.

 

2.3 License Grant to RITA under RTC RF Ablation Patent Portfolio. Subject to the
terms and conditions of this Agreement, including, without limitation, the
limitations set forth in Section 2.4, RTC hereby grants to RITA and RITA’s
Affiliates, under the RTC RF Ablation Patent Portfolio, but excluding the RTC
Impedance Display Claims, a non-exclusive license throughout the Licensed
Territories in the Field to make, have made, use, practice, import, offer to
sell, sell and otherwise dispose of or make available for use, directly or
indirectly, Products and Methods which, but for the license granted herein,
would infringe one or more of the Claims within the RTC RF Ablation Patent
Portfolio, excluding the RTC Impedance Display Claims. Notwithstanding any other
provision of this Agreement, the foregoing license extends only to such Products
and Methods as are offered for sale, sold and otherwise disposed of or made
available for use under RITA’s (or its Affiliates’) own trademarks, tradenames
and/or label(s), which shall be the most prominent trademarks, tradenames and/or
label(s) thereon, and does not extend, and shall not be construed to extend, to
any Products, or parts or components thereof, offered for sale, sold or
otherwise disposed of or made available for use to any Third Person by RITA or
its Affiliates for resale or re-distribution by such Third Person solely under
such Third Person’s own trademarks, tradenames and/or label(s). The foregoing
license grant is fully paid and [***].

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

2.4 Limitations on License under RTC RF Ablation Patent Portfolio. Nothing in
this Agreement shall be construed to grant RITA or its Affiliates the right to
sublicense the RTC RF Ablation Patent Portfolio, or any of RITA’s (or its
Affiliates’) license rights hereunder, and any such sublicensing is strictly
prohibited. RITA, on its own behalf and on behalf of its Affiliates, hereby
acknowledges that: (i) the rights and licenses granted by RTC to RITA and its
Affiliates are non-exclusive, and (ii) nothing in this Agreement shall limit or
restrict RTC’s rights to grant similar rights and licenses to one or more
additional Persons within the Licensed Territories, or to exercise such rights
itself. RITA, on its own behalf and on behalf of its Affiliates, further
acknowledges and agrees that the license granted under Section 2.3 does not
include, and expressly excludes, the grant of any rights with respect to the RTC
Impedance Display Claims. Notwithstanding the foregoing, RITA shall be permitted
to make, have made, use, practice, import, offer to sell, sell and otherwise
make available for use RITA’s Existing Products for a period of eighteen (18)
months (as may be adjusted pursuant to Section 4.8) after the Effective Date
subject to and in accordance with the terms and conditions of RITA’s covenants
set forth in Section 4.8.

 

2.5 License Grant to RITA under Malone Patent Portfolio. Subject to the terms
and conditions of this Agreement, including, without limitation, the limitations
set forth in Section 2.6, and in consideration of the payment of license fees to
Kansas in accordance with Section 3.1, each of Kansas and BSC hereby grants to
RITA and RITA’s Affiliates, under the Malone Patent Portfolio, a non-exclusive
license throughout the Licensed Territories in the Field to make, have made,
use, practice, import, offer to sell,

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

sell and otherwise dispose of or make available for use, directly or indirectly,
Products and Methods which, but for the license granted herein, would infringe
one or more of the Claims within the Malone Patent Portfolio, but excluding any
Products within the Reserved Areas. Notwithstanding any other provision of this
Agreement, the foregoing license extends only to such Products and Methods as
are offered for sale, sold and otherwise disposed of or made available for use
under RITA’s (or its Affiliates’) own trademarks, tradenames and/or label(s),
which shall be the most prominent trademarks, tradenames and/or label(s)
thereon, and does not extend, and shall not be construed to extend, to any
Products, or parts or components thereof, offered for sale, sold or otherwise
disposed of or made available for use to any Third Person by RITA or its
Affiliates for resale or re-distribution by such Third Person solely under such
Third Person’s own trademarks, tradenames and/or label(s). Subject to Section
3.1, the foregoing license grant is fully paid and [***].

 

2.6 Limitations on License under Malone Patent Portfolio. Nothing in this
Agreement shall be construed to grant RITA or its Affiliates the right to
sublicense the Malone Patent Portfolio, or any of RITA’s (or its Affiliates’)
license rights hereunder, and any such sublicensing is strictly prohibited.
RITA, on its own behalf and on behalf of its Affiliates, hereby acknowledges
that: (i) the rights and licenses granted by Kansas and BSC to RITA and its
Affiliates are non-exclusive, and (ii) nothing in this Agreement shall limit or
restrict Kansas’ and/or BSC’s rights to grant similar rights and licenses to one
or more additional Persons within the Licensed Territories, or to exercise such
rights themselves. RITA, on its own behalf and on behalf of its Affiliates,
further

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

acknowledges and agrees that the license granted under Section 2.5 does not
include, and expressly excludes, the grant of any rights with respect to
Products within the Reserved Areas.

 

2.7 License Grant to RITA under LaFontaine Patent Portfolio. Subject to the
terms and conditions of this Agreement, including, without limitation, the
limitations set forth in Section 2.8, Scimed hereby grants to RITA and RITA’s
Affiliates, under the LaFontaine Patent Portfolio, a non-exclusive license
throughout the Licensed Territories in the Field to make, have made, use,
practice, import, offer to sell, sell and otherwise dispose of or make available
for use, directly or indirectly, Products and Methods which, but for the license
granted herein, would infringe one or more of the Claims within the LaFontaine
Patent Portfolio. Notwithstanding any other provision of this Agreement, the
foregoing license extends only to such Products and Methods as are offered for
sale, sold and otherwise disposed of or made available for use under RITA’s (or
its Affiliates’) own trademarks, tradenames and/or label(s), which shall be the
most prominent trademarks, tradenames and/or label(s) thereon, and does not
extend, and shall not be construed to extend, to any Products, or parts or
components thereof, offered for sale, sold or otherwise disposed of or made
available for use to any Third Person by RITA or its Affiliates for resale or
re-distribution by such Third Person solely under such Third Person’s own
trademarks, tradenames and/or label(s). The foregoing license grant is fully
paid and [***].

 

2.8 Limitations on License under LaFontaine Patent Portfolio. Nothing in this
Agreement shall be construed to grant RITA or its Affiliates the right to
sublicense

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

the LaFontaine Patent Portfolio, or any of RITA’s (or its Affiliates’) license
rights hereunder, and any such sublicensing is strictly prohibited. RITA, on its
own behalf and on behalf of its Affiliates, hereby acknowledges that: (i) the
rights and licenses granted by Scimed to RITA and its Affiliates are
non-exclusive, and (ii) nothing in this Agreement shall limit or restrict
Scimed’s rights to grant similar rights and licenses to one or more additional
Persons within the Licensed Territories, or to exercise such rights itself.

 

2.9 License Grant to BSC under the RITA Patent Portfolio. Subject to the terms
and conditions of this Agreement, including, without limitation, the limitations
set forth in Section 2.10, RITA hereby grants to BSC and BSC’s Affiliates, under
the RITA Patent Portfolio, but excluding the RITA Infusion Claims and RITA
Temperature Sensor Claims, a non-exclusive license throughout the Licensed
Territories in the Field to make, have made, use, practice, import, offer to
sell, sell and otherwise dispose of or make available for use, directly or
indirectly, Products and Methods which, but for the license granted herein,
would infringe one or more of the Claims within the RITA Patent Portfolio,
excluding the RITA Infusion Claims or the RITA Temperature Sensor Claims.
Notwithstanding any other provision of this Agreement, the foregoing license
extends only to such Products and Methods as are offered for sale, sold and
otherwise disposed of or made available for use under BSC’s (or its Affiliates’)
own trademarks, tradenames and/or label(s), which shall be the most prominent
trademarks, tradenames and/or label(s) thereon, and does not extend, and shall
not be construed to extend, to any Products, or parts or components thereof,
offered for sale, sold or otherwise disposed of or made

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

available for use to any Third Person by BSC or its Affiliates for resale or
re-distribution by such Third Person solely under such Third Person’s own
trademarks, tradenames and/or label(s). The foregoing license grant is fully
paid and [***].

 

2.10 Limitations on Licenses under RITA Patent Portfolio. Nothing in this
Agreement shall be construed to grant BSC or its Affiliates, the right to
sublicense the RITA Patent Portfolio, or any of BSC’s (or its Affiliates’)
license rights hereunder, and any such sublicensing is strictly prohibited. BSC,
on its own behalf and on behalf of its Affiliates, hereby acknowledges that: (i)
the rights and licenses granted by RITA to BSC and its Affiliates under the RITA
Patent Portfolio are non-exclusive, and (ii) nothing in this Agreement shall
limit or restrict RITA’s rights to grant similar rights and licenses to one or
more additional Persons within the Licensed Territories, or to exercise such
rights itself. BSC, on its own behalf and on behalf of its Affiliates, further
acknowledges and agrees that the licenses granted under Section 2.9 do not
include, and expressly exclude, the grant of any rights with respect to the RITA
Infusion Claims or the RITA Temperature Sensor Claims.

 

2.11 License Grant to BSC under the RITA Infusion Claims. Subject to the terms
and conditions of this Agreement, including, without limitation, the limitations
set forth in Section 2.12, and in consideration of the payment of royalties by
BSC to RITA in accordance with Section 3.3, RITA hereby grants to BSC and BSC’s
Affiliates, under the RITA Infusion Claims, a non-exclusive license throughout
the Licensed Territories in the Field to make, have made, use, practice, import,
offer to sell, sell and otherwise dispose of or make available for use, directly
or indirectly, Products and Methods which, but for

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

the license granted herein, would infringe any one or more of the RITA Infusion
Claims. Notwithstanding any other provision of this Agreement:

 

(a) the foregoing license extends only to such Products and Methods as are
offered for sale, sold and otherwise disposed of or made available for use under
BSC’s (or its Affiliates’) own trademarks, tradenames and/or label(s), which
shall be the most prominent trademarks, tradenames and/or label(s) thereon, and
does not extend, and shall not be construed to extend, to any Products, or parts
or components thereof, offered for sale, sold or otherwise disposed of or made
available for use to any Third Person by BSC or its Affiliates for resale or
re-distribution by such Third Person solely under such Third Person’s own
trademarks, tradenames and/or label(s); and

 

(b) BSC, on behalf of itself and its Affiliates, hereby covenants and agrees not
to market, offer for sale or sell any Products or Methods that, absent the
foregoing license, would infringe the RITA Infusion Claims, until eighteen (18)
months after the Effective Date.

 

2.12 Limitations on Licenses under RITA Infusion Claims. Nothing in this
Agreement shall be construed to grant BSC or its Affiliates the right to
sublicense the RITA Infusion Claims, or any of BSC’s (or its Affiliates’)
license rights hereunder, and any such sublicensing is strictly prohibited. BSC,
on its own behalf and on behalf of its Affiliates, hereby acknowledges that: (i)
the rights and licenses granted by RITA to BSC and its Affiliates under the RITA
Infusion Claims are non-exclusive, and (ii) nothing in this Agreement shall
limit or restrict RITA’s rights to grant similar rights and licenses to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

one or more additional Persons within the Licensed Territories, or to exercise
such rights itself.

 

2.13 No Licenses under New Patents. Each Party hereby acknowledges and agrees
that no right or license is granted to such Party under or in relation to this
Agreement, whether expressly, by implication, estoppel or otherwise, by any
other Party in regard to any New Patents of such other Party.

 

2.14 Third Party IP Sublicenses Optional. To the extent sublicenses to
intellectual property rights granted by any third party license are made
available to RITA (and RITA’s Affiliates) under Section 2.3 or to BSC (and BSC’s
Affiliates) (individually, each a “Sublicensee Party”) under Section 2.9, such
sublicenses shall be optional at the sole discretion of the respective
Sublicensee Party, will be limited to the terms of such third party license to
the extent of the licenses granted hereunder, and such Sublicensee Party shall
pay any fees, royalties or other charges, of which it is made aware in a timely
manner, resulting from such Party’s exercise of the sublicense rights granted
herein. For avoidance of doubt, RITA (and its Affiliates) and BSC (and its
Affiliates) shall have the option to decline to include in the license granted
to it herein any third party sublicense for which it does not want to pay the
applicable fees, royalties or other charges or abide by other terms or
limitations applicable to sublicensees of such third party sublicense. With
respect to any third party rights sublicensed hereunder, if the Sublicensee
Party materially breaches its obligation to pay any applicable fees, royalties
or other charges or to abide by other terms or limitations applicable to it as a
Sublicensee Party (of which it has been made aware in advance) as described
above, the respective sublicense granted

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

herein may be terminated only with respect to such third party license (for
which such obligations have been breached) upon sixty (60) days written notice,
unless such breach is cured within the notice period.

 

3. PAYMENT

 

3.1 License Fee. The Parties enter into this Agreement, and grant the license
rights set forth herein, for and in consideration of, among other things, the
payment by RITA to the Universities of the aggregate sum of Two Million, Six
Hundred Fifty Thousand Dollars (US$2,650,000), as a one-time fully paid up
license fee and royalty in respect of the LeVeen Patent Portfolio and the Malone
Patent Portfolio. This sum shall be paid by RITA to Nebraska and Kansas by wire
transfers in immediately available funds in the sums of US$1,325,000 and
US$1,325,000 payable in accordance with the instructions set forth on Exhibit F
within fourteen (14) days after the Effective Date of this Agreement.

 

3.2 Acknowledgement. Each of the Universities, RTC and BSC hereby acknowledges
and agrees that the payment by RITA to the Universities in accordance with
Section 3.1 satisfies and fully discharges any and all liability on the part of
either RTC or BSC pursuant to any royalty or other payment obligations under any
respective license or sub-license agreements between Nebraska and RTC and/or
Kansas and BSC to pay any amount to either of the Universities as a consequence
of the licenses granted to RITA under Sections 2.1 and 2.5.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

3.3 Potential Royalties Regarding RITA Infusion Claims. In consideration of the
license grants set forth in Section 2.11 with respect to the RITA Infusion
Claims, subject to the terms and conditions of this Agreement, from the
Effective Date of this Agreement until the expiration of the last to expire of
the RITA Infusion Claims, BSC shall pay to RITA a royalty equal to [***] of the
Net Sales in the Licensed Territories by or on behalf of BSC or its Affiliates
to Third Persons of tumor ablation probes utilizing infusion which, but for the
license granted herein, would infringe any one or more of the RITA Infusion
Claims issued in the Licensed Territories.

 

3.4 Statements and Payments. BSC, on behalf of itself and its Affiliates, shall
deliver a quarterly statement to RITA indicating the royalty payments due to
RITA in respect of each calendar quarter accompanied by payment of the
applicable royalty due. Each quarterly statement shall state the Net Sales in
the Licensed Territories of tumor ablation probes utilizing infusion which, but
for the license granted herein, would infringe any one or more of the RITA
Infusion Claims issued in the Licensed Territories, by BSC and its Affiliates to
Third Persons for such calendar quarter. The first such statement shall be due
prior to the expiration of sixty (60) days after the close of the first calendar
quarter following the first sale of such a tumor ablation probe to a Third
Person in the Licensed Territories by BSC or any of its Affiliates. Subsequent
statements shall be due prior to the expiration of sixty (60) days following the
close of each subsequent calendar quarter thereafter. Each such statement shall
clearly state in reasonable detail the basis for calculating the royalty due to
RITA during the applicable calendar quarter.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

3.5 Audits. BSC, on behalf of itself and its Affiliates, agrees to keep, in
accordance with its usual and customary practice and as set forth below, books
of account and records of Net Sales in the Licensed Territories of those tumor
ablation probes which are subject to the royalty obligations of Section 3.3.
BSC, on behalf of itself and its Affiliates, grants to RITA, at RITA’s expense,
the right, exercisable no more than once during each calendar year, and subject
to the execution of, and compliance with, a confidentiality agreement in form
and substance reasonably satisfactory to BSC, to examine such books and records
at the location of such books and records on prior written notice of at least
ten (10) business days, insofar as they concern the sale of applicable
royalty-bearing tumor ablation probes, for the purpose of verifying the amount
of Net Sales in the Licensed Territories of such probes. Any such examination of
books and records concerning the Net Sales of such probes shall be completed
within fifteen (15) business days of the date on which access to such books and
records is made available to RITA. Nothing in this Section 3.5 shall be deemed
to require BSC or its Affiliates to keep any books of account or records other
than those which BSC or its Affiliates maintains in the ordinary course of
business in BSC’s or its Affiliates’ usual and customary practice, to retain any
such books of account or records for any period in excess of the period for
which BSC or its Affiliates’ retains such books and records in the ordinary
course of business in BSC’s or its Affiliates’ usual and customary practice, or
to provide access to any books and records of BSC or its Affiliates other than
as specified herein.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

3.6 Nondisclosure. RITA shall hold the statements and reports described in
Section 3.4 and any information acquired during any inspection and audit
conducted in accordance with Section 3.5 in strict confidence and shall use such
statements, reports and information solely for the purposes of (i) collecting
any royalties due RITA, and/or (ii) complying with the terms and conditions of
this Agreement. Nothing in this Section 3.6 shall be construed to preclude RITA
from making any disclosures required by any governmental laws or regulations or
by judicial process.

 

4. RELEASES AND COVENANTS NOT TO SUE; ADDITIONAL COVENANTS.

 

4.1 Release by BSC, RTC, Scimed, Nebraska and Kansas in Favor of RITA. Subject
to the terms and conditions of this Agreement, each of BSC, RTC, Scimed,
Nebraska and Kansas, for itself and for its respective Affiliates, and for all
of its and their respective present and past officers, directors, shareholders,
agents, employees, attorneys and legal representatives, and each of them, hereby
releases, acquits, discharges and covenants not to sue RITA, its Affiliates and
all of its and their respective present and past officers, directors,
shareholders, agents, employees, suppliers, vendors, distributors, customers,
attorneys and legal representatives, and each of them (collectively, the “RITA
Releasees”), from or for:

 

(a) any claims, known or unknown, of infringement or violation of any of the
LeVeen Patent Portfolio, the RTC RF Ablation Patent Portfolio, the Malone Patent
Portfolio or the LaFontaine Patent Portfolio, arising from, relating to, based
on or

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

otherwise concerning Products or Methods made, have made, used, practiced,
imported, offered for sale, sold or otherwise disposed of or made available for
use, directly or indirectly, by RITA or its Affiliates in the Field prior to the
Effective Date; and

 

(b) any and all claims, demands, suits, damages, indebtedness, liabilities,
actions and causes of action, whether known or unknown, whether legal, equitable
or administrative that are or may be based in whole or in part on, or do or may
arise out of, or may be related to or based on or in any way connected with the
Actions, or the facts, events, circumstances, actions and transactions that are
or could have been alleged in the Actions, or any matter referred to in the
pleadings or any other papers filed or served in the Actions, excepting only the
duties and obligations set forth in this Agreement.

 

4.2 Release by RITA in Favor of BSC. Subject to the terms and conditions of this
Agreement, RITA, for itself and for its Affiliates and for all of its and their
present and past officers, directors, shareholders, agents, employees, attorneys
and legal representatives (collectively, “RITA Releasers”), hereby releases,
acquits, discharges and covenants not to sue BSC, its Affiliates and all of its
and their respective present and past officers, directors, shareholders, agents,
employees, suppliers, vendors, distributors, customers, attorneys and legal
representatives, and each of them (collectively, the “BSC Releasees”), from or
for:

 

(a) any claims, known or unknown, of infringement or violation of the RITA
Patent Portfolio arising from, relating to, based on or otherwise concerning

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Products or Methods made, have made, used, practiced, imported, offered for
sale, sold or otherwise disposed of or made available for use, directly or
indirectly, by BSC or its Affiliates in the Field prior to the Effective Date;
and

 

(b) any and all claims, demands, suits, damages, indebtedness, liabilities,
actions and causes of action, whether known or unknown, whether legal, equitable
or administrative that are or may be based in whole or in part on, or do or may
arise out of, or may be related to or based on or in any way connected with the
Actions, or the facts, events, circumstances, actions and transactions that are
or could have been alleged in the Actions, or any matter referred to in the
pleadings or any other papers filed or served in the Actions, excepting only the
duties and obligations set forth in this Agreement.

 

4.3 Release by RITA in Favor of Nebraska and Kansas. Subject to the terms and
conditions of this Agreement, RITA, for itself and for the RITA Releasers,
hereby releases, acquits, discharges and covenants not to sue Nebraska and
Kansas, and their respective Affiliates, and all of their respective present and
past officers, directors, shareholders, agents, employees, suppliers, vendors,
distributors, customers, attorneys and legal representatives, and each of them,
from or for:

 

(a) any claims, known or unknown, of infringement or violation of the RITA
Patent Portfolio arising from, relating to, based on or otherwise concerning
Products or Methods made, have made, used, practiced, imported, offered for
sale, sold or otherwise disposed of or made available for use, directly or
indirectly, by Nebraska and Kansas, and their respective Affiliates in the Field
prior to the Effective Date; and

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

(b) any and all claims, demands, suits, damages, indebtedness, liabilities,
actions and causes of action, whether known or unknown, whether legal, equitable
or administrative that are or may be based in whole or in part on, or do or may
arise out of, or may be related to or based on or in any way connected with the
Actions, or the facts, events, circumstances, actions and transactions that are
or could have been alleged in the Actions, or any matter referred to in the
pleadings or any other papers filed or served in the Actions, excepting only the
duties and obligations set forth in this Agreement.

 

4.4 Waiver. Each Party, for itself and for its respective Affiliates, expressly
waives any and all rights under Section 1542 of the Civil Code of the State of
California, and under any statute of similar import or purpose of any other
jurisdiction. Section 1542 provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO

 

CLAIMS WHICH THE CREDITOR DOES NOT KNOW

 

OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME

 

OF EXECUTING THE RELEASE, WHICH IF KNOWN

 

BY HIM MUST HAVE MATERIALLY AFFECTED HIS

 

SETTLEMENT WITH THE DEBTOR.

 

4.5 Covenant Not to Sue by BSC, RTC and Scimed in Favor of RITA. Subject to the
terms and conditions of this Agreement, each of BSC, RTC and Scimed, for itself
and for its respective Affiliates, hereby covenants not to sue RITA, or any of
the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

RITA Releasees, for infringement of any Claims owned or controlled by BSC, RTC
or Scimed, or their respective Affiliates, by:

 

(a) Existing Products of RITA or its Affiliates, or

 

(b) Future Products of RITA or its Affiliates;

 

provided, however, that the foregoing covenant not to sue with respect to Future
Products of RITA or its Affiliates shall not apply to infringement of any Claim:

 

(i) within any New Patents of BSC, RTC or Scimed, or their respective
Affiliates;

 

(ii) within the LeVeen Everting Electrode Claims;

 

(iii) within the RTC Impedance Display Claims; or

 

(iv) that requires for infringement any feature that is not substantially
similar in all material aspects and application to an existing feature in an
Existing Product of RITA or its Affiliates, or the use thereof.

 

By way of example, and not by way of limitation, the foregoing covenant not to
sue with respect to Future Products of RITA or its Affiliates shall not apply to
Products which, in the absence of a right or license, would infringe one or more
Claims of BSC, RTC or Scimed (or their respective Affiliates) covering
technologies (such as imaging or drug delivery) which are not substantially
similar in all material aspects and application to a feature in an Existing
Product of RITA or its Affiliates, regardless of whether or not

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

such Claims also require for infringement a feature that is substantially
similar in all material aspects and application to a feature of an Existing
Product of RITA or its Affiliates.

 

Notwithstanding any other provision of this Agreement, the foregoing covenant
extends only to such Products as are offered for sale, sold and otherwise
disposed of or made available for use under RITA’s (or its Affiliates’) own
trademarks, tradenames and/or label(s), which shall be the most prominent
trademarks, tradenames and/or label(s) thereon, and does not extend, and shall
not be construed to extend, to any Products, or parts or components thereof,
offered for sale, sold or otherwise disposed of or made available for use to any
Third Person by RITA (or its Affiliates) for resale or re-distribution by such
Third Person solely under such Third Person’s own trademarks, tradenames and/or
label(s).

 

4.6 Covenant Not to Sue by RITA in Favor of BSC. Subject to the terms and
conditions of this Agreement, including the payment by BSC of BSC’s royalty
obligations under Section 3.3, RITA, for itself and for its respective
Affiliates, hereby covenants not to sue BSC, or any of the BSC Releasees, for
infringement of any Claims owned or controlled by RITA, or its Affiliates, by:

 

(a) Existing Products of BSC or its Affiliates, or

 

(b) Future Products of BSC or its Affiliates;

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

provided, however, that the foregoing covenant not to sue with respect to Future
Products of BSC or its Affiliates shall not apply to infringement of any Claim:

 

(i) within any New Patents of RITA, or its Affiliates;

 

(ii) within the RITA Temperature Sensor Claims; or

 

(iii) that requires for infringement any feature that is not substantially
similar in all material aspects and application to an existing feature in an
Existing Product of BSC or its Affiliates, or the use thereof.

 

Notwithstanding any other provision of this Agreement, the foregoing license
extends only to such Products as are offered for sale, sold and otherwise
disposed of or made available for use under BSC’s (or its Affiliates’) own
trademarks, tradenames and/or label(s), which shall be the most prominent
trademarks, tradenames and/or label(s) thereon, and does not extend, and shall
not be construed to extend, to any Products, or parts or components thereof,
offered for sale, sold or otherwise disposed of or made available for use to any
Third Person by BSC (or its Affiliates) for resale or re-distribution by such
Third Person solely under such Third Person’s own trademarks, tradenames and/or
label(s).

 

4.7 Additional Covenants Relating to Malone Patent Portfolio. In the event, and
solely to the extent, that any of BSC, RTC or RITA (or their respective
Affiliates) (as applicable, the “Acquiring Party”) acquires any additional
field-of-use license(s) after the Effective Date with respect to Products or
Methods which, in the absence of a right or license, would infringe any Claim
within the Malone Patent

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Portfolio that requires for infringement the use of RF electrical energy to
ablate tumors, or the use of such Products or Methods to ablate tumors using RF
electrical energy, in the following anatomical fields of use: (i) the Head and
Neck Regions; (ii) the Gastro-Intestinal Tract; or (iii) the Spine, then the
Acquiring Party, for itself and for its respective Affiliates, hereby covenants
not to sue (A) if either BSC or RTC, or their respective Affiliates, is the
Acquiring Party, RITA and the RITA Releasees, or (B) if RITA or its Affiliates
is the Acquiring Party, each of BSC and RTC and the BSC Releasees, (in each
case, as applicable, the “Other Party”), for infringement of the Acquiring
Party’s rights under such additional field-of-use license(s) by:

 

(a) Existing Products of the Other Party or its Affiliates, or

 

(b) Future Products of the Other Party or its Affiliates;

 

provided, however, that the foregoing covenant not to sue with respect to Future
Products of the Other Party or its Affiliates shall not apply to infringement of
any Claim that requires for infringement any feature that is not substantially
similar in all material aspects and application to an existing feature in an
Existing Product of the Other Party or its Affiliates, or the use thereof.

 

4.8 Additional Covenant by RITA. In consideration for the licenses granted to
RITA under this Agreement, the foregoing releases and covenants not to sue under
this Section 4, and so as not to induce or contribute to infringement of the RTC
Impedance Display Claims, effective from the Effective Date until the expiration
of the last-to-expire

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

of the Claims within the RTC Impedance Display Claims, RITA, for itself and for
its Affiliates, hereby covenants and agrees:

 

(a) not to knowingly promote or support through customer marketing efforts,
either directly or through RITA’s agents or distributors, the use of impedance
on or in the performance of RITA’s (or its Affiliates’) Products in the Field;
and

 

(b) not to display impedance, in regard to the use of RITA’s (or its
Affiliates’) Products made, have made, used, practiced, imported, offered for
sale, sold or otherwise disposed of or made available for use in the Field,

 

provided, however, that RITA (and its Affiliates) may: (i) at all times educate
customers of RITA (or its Affiliates) on the use of RITA’s (or its Affiliates’)
Products through non-promotional materials (such as directions for use,
instructions for use and training materials, but not including brochures, sales
aids, speeches, articles, reprints of articles or other marketing literature),
(ii) notwithstanding the foregoing, distribute customer marketing literature
promoting the use of impedance on Existing Products of RITA or its Affiliates
for up to six (6) months after the Effective Date, and (iii) display impedance
on any of the Existing Products of RITA or its Affiliates sold up to the
eighteen (18) month anniversary of the Effective Date (the “Eighteen Month
Window”), subject to additional time, on a country by country basis, as may be
necessitated by appropriate regulatory approvals in such country, where required
to comply with Section 4.8(b), which shall be diligently undertaken by RITA,
provided further, in each country where RITA desires that the Eighteen Month
window be subject to the foregoing adjustment and where any

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

regulatory approval is required in such country in connection with the
foregoing, RITA will initiate regulatory efforts, including making any required
submission to the appropriate Regulatory Authority in such country, necessary to
comply with RITA’s obligations under this Section 4.8(b) within six (6) months
after the Effective Date, and will use its commercially reasonable efforts to
conclude the appropriate change(s) to the Existing Products of RITA and its
Affiliates expeditiously and within eighteen (18) months after the Effective
Date.

 

4.9 Additional Covenant by BSC. In consideration for the licenses granted under
this Agreement, the foregoing releases and covenants not to sue under this
Section 4, and so as not to induce or contribute to infringement of the RITA
Temperature Sensor Claims, effective from the Effective Date until the
expiration of the last-to-expire of the Claims within the RITA Temperature
Sensor Claims, BSC, for itself and for its Affiliates, hereby covenants and
agrees not to knowingly promote through customer marketing efforts, either
directly or through BSC’s or its Affiliates’ agents or distributors, the use of
temperature, nor to display temperature, in regard to the use of BSC’s (or its
Affiliates’) Products made, have made, used, practiced, imported, offered for
sale, sold or otherwise disposed of or made available for use in the Field after
the Effective Date. The Parties acknowledge that as of the Effective Date,
Existing Products of BSC or its Affiliates do not display the use of
temperature.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

5. RESERVATIONS OF RIGHTS; PATENT PROSECUTION, MAINTENANCE AND ENFORCEMENT;
ACKNOWLEDGEMENTS.

 

5.1 Reservation of Rights by RITA. Each of BSC, RTC, Scimed, Nebraska and Kansas
hereby acknowledges and agrees that RITA is and shall remain the owner of all
rights, title and interests in and to the RITA Patent Portfolio and the RITA
Infusion Claims, and that no Party shall acquire any rights whatsoever in or to
the RITA Patent Portfolio or the RITA Infusion Claims except as expressly
provided in this Agreement. Further, no Party (other than RITA) shall utilize or
practice under the RITA Patent Portfolio or the RITA Infusion Claims for any
purpose whatsoever, except as expressly authorized herein. RITA reserves all
rights and licenses to the RITA Patent Portfolio and the RITA Infusion Claims
not expressly granted to any Party hereunder.

 

5.2 Reservation of Rights by Nebraska and RTC. RITA hereby acknowledges and
agrees that Nebraska and RTC are and shall remain, respectively, the owner and
exclusive sublicensee, of all rights, title and interests in and to the LeVeen
Patent Portfolio, and RITA shall not acquire any rights whatsoever in or to the
LeVeen Patent Portfolio except as expressly provided in this Agreement. Further,
RITA shall not utilize the LeVeen Patent Portfolio for any purpose whatsoever,
except as expressly authorized herein. Nebraska and RTC reserve all rights and
licenses to the LeVeen Patent Portfolio not expressly granted to RITA hereunder.

 

5.3 Reservation of Rights by RTC. RITA hereby acknowledges and agrees that RTC
is and shall remain the owner of all rights, title and interests in and to the
RTC

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

RF Ablation Patent Portfolio, and RITA shall not acquire any rights whatsoever
in or to the RTC RF Ablation Patent Portfolio except as expressly provided in
this Agreement. Further, RITA shall not utilize the RTC RF Ablation Patent
Portfolio for any purpose whatsoever, except as expressly authorized herein. RTC
reserves all rights and licenses to the RTC RF Ablation Patent Portfolio not
expressly granted to RITA hereunder.

 

5.4 Reservation of Rights by Kansas and BSC. RITA hereby acknowledges and agrees
that Kansas and BSC are and shall remain, respectively, the owner and exclusive
licensee (subject to certain field of use limitations), of all rights, title and
interests in and to the Malone Patent Portfolio, and RITA shall not acquire any
rights whatsoever in or to the Malone Patent Portfolio except as expressly
provided in this Agreement. Further, RITA shall not utilize the Malone Patent
Portfolio for any purpose whatsoever, except as expressly authorized herein.
Kansas and BSC reserve all rights and licenses to the Malone Patent Portfolio
not expressly granted to RITA hereunder.

 

5.5 Reservation of Rights by Scimed. RITA hereby acknowledges and agrees that
Scimed is and shall remain the owner of all rights, title and interests in and
to the LaFontaine Patent Portfolio, and RITA shall not acquire any rights
whatsoever in or to any of the LaFontaine Patent Portfolio except as expressly
provided in this Agreement. Further, RITA shall not utilize any of the
LaFontaine Patent Portfolio for any purpose whatsoever, except as expressly
authorized herein. Scimed reserves all rights and licenses to the LaFontaine
Patent Portfolio not expressly granted to RITA hereunder.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

5.6 Patent Prosecution, Maintenance and Enforcement. Subject to the terms and
conditions of this Agreement, each Party reserves the right, in such Party’s
sole discretion, to prepare, file, prosecute, maintain and enforce in the
Licensed Territories patents and patent applications with respect to such
Party’s own Patent Portfolio.

 

5.7 No Challenge Covenant by RITA. Except in connection with patent interference
proceedings originating in the United States Patent and Trademark Office with
respect to patents or patent applications within the subject Patent Portfolio,
RITA covenants and agrees that RITA shall not, and shall cause its Affiliates
not to, directly or indirectly, challenge or assist any other Person to
challenge, the validity or enforceability of the patents or patent applications
within the LeVeen, Malone, or RTC RF Ablation Patent Portfolios that are subject
to the licenses or covenants of this Agreement; provided that RITA (and its
Affiliates) may challenge, or assist any other Person to challenge, the validity
or enforceability of any patent asserted against RITA (or its Affiliates) in an
infringement action brought by another Party against RITA (or its Affiliates).

 

5.8 No Challenge Covenant by BSC. Except in connection with patent interference
proceedings originating in the United States Patent and Trademark Office with
respect to patents or patent applications within the subject Patent Portfolio,
BSC covenants and agrees that it shall not, and shall cause its Affiliates not
to, directly or indirectly, challenge or assist any other Person to challenge,
the validity or enforceability of the patents or patent applications within the
RITA Patent Portfolios of RITA that are subject to the licenses or covenants of
this Agreement; provided that BSC (and its Affiliates) may challenge, or assist
any other Person to challenge, the validity or

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

enforceability of any patent asserted against BSC (or its Affiliates) in an
infringement action brought by RITA against BSC (or its Affiliates).

 

6. REPRESENTATIONS AND WARRANTIES

 

6.1 Representations and Warranties by RITA. RITA hereby represents and warrants
to each of the other Parties that:

 

(a) it owns or has the right to grant the licenses, rights and immunities from
suit granted herein under the RITA Patent Portfolio and the RITA Infusion
Claims;

 

(b) it has full power to enter into this Agreement, and that the individual
executing this Agreement on its behalf is fully empowered to bind it and duly
authorized to enter into this Agreement; and

 

(c) as of the Effective Date it has not assigned or otherwise transferred or
subrogated any interest in any of its claims that are the subject of this
Agreement, whether voluntarily, involuntarily or by operation of law, and that
it is fully entitled to give a full and complete release of all claims and
demands under the Actions in accordance with the terms of this Agreement.

 

6.2 Representations and Warranties by Nebraska. Nebraska hereby represents and
warrants to RITA that:

 

(a) it owns or has the right to grant the licenses, rights and immunities from
suit granted herein under the LeVeen Patent Portfolio;

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

(b) it has full power to enter into this Agreement, and that the individual
executing this Agreement on its behalf is fully empowered to bind it and duly
authorized to enter into this Agreement; and

 

(c) as of the Effective Date it has not assigned or otherwise transferred or
subrogated any interest in any of its claims that are the subject of this
Agreement, whether voluntarily, involuntarily or by operation of law, and that
it is fully entitled to give a full and complete release of all claims and
demands under the Actions in accordance with the terms of this Agreement.

 

6.3 Representations and Warranties by RTC. RTC hereby represents and warrants to
RITA that:

 

(a) it has the right to grant the licenses, rights and immunities from suit
granted herein under the LeVeen Patent Portfolio;

 

(b) it owns or has the right to grant the licenses, rights and immunities from
suit granted herein under the RTC RF Ablation Patent Portfolio;

 

(c) it has full power to enter into this Agreement, and that the individual
executing this Agreement on its behalf is fully empowered to bind it and duly
authorized to enter into this Agreement; and

 

(d) as of the Effective Date it has not assigned or otherwise transferred or
subrogated any interest in any of its claims that are the subject of this
Agreement, whether voluntarily, involuntarily or by operation of law, and that
it is fully entitled to

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

give a full and complete release of all claims and demands under the Actions in
accordance with the terms of this Agreement.

 

6.4 Representations and Warranties by Kansas. Kansas hereby represents and
warrants to RITA that:

 

(a) it owns or has the right to grant the licenses, rights and immunities from
suit granted herein under the Malone Patent Portfolio;

 

(b) it has full power to enter into this Agreement, and that the individual
executing this Agreement on its behalf is fully empowered to bind it and duly
authorized to enter into this Agreement; and

 

(c) as of the Effective Date it has not assigned or otherwise transferred or
subrogated any interest in any of its claims that are the subject of this
Agreement, whether voluntarily, involuntarily or by operation of law, and that
it is fully entitled to give a full and complete release of all claims and
demands under the Actions in accordance with the terms of this Agreement.

 

6.5 Representations and Warranties by BSC. BSC hereby represents and warrants to
RITA that:

 

(a) it has the right to grant the licenses, rights and immunities from suit
granted herein under the Malone Patent Portfolio;

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

(b) it has full power to enter into this Agreement, and that the individual
executing this Agreement on its behalf is fully empowered to bind it and duly
authorized to enter into this Agreement; and

 

(c) as of the Effective Date it has not assigned or otherwise transferred or
subrogated any interest in any of its claims that are the subject of this
Agreement, whether voluntarily, involuntarily or by operation of law, and that
it is fully entitled to give a full and complete release of all claims and
demands under the Actions in accordance with the terms of this Agreement.

 

6.6 Representations and Warranties by Scimed. Scimed hereby represents and
warrants to RITA that:

 

(a) it owns or has the right to grant the licenses, rights and immunities from
suit granted herein under the LaFontaine Patent Portfolio;

 

(b) it has full power to enter into this Agreement, and that the individual
executing this Agreement on its behalf is fully empowered to bind it and duly
authorized to enter into this Agreement; and

 

(c) as of the Effective Date it has not assigned or otherwise transferred or
subrogated any interest in any of its claims that are the subject of this
Agreement, whether voluntarily, involuntarily or by operation of law, and that
it is fully entitled to give a full and complete release of all claims and
demands under the Actions in accordance with the terms of this Agreement.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

6.7 Disclaimer. Nothing in this Agreement nor in the grants of licenses
hereunder shall be construed as:

 

(a) a warranty or representation by any Party as to the validity or scope of any
patent within such Party’s subject Patent Portfolio;

 

(b) a warranty or representation by any Party that anything made, have made,
used, imported, offered for sale, sold or otherwise disposed of under or
pursuant to this Agreement, or any other conduct, is or will be free from
infringement of patents, intellectual property or other rights of any Third
Person;

 

(c) a requirement that any Party shall file any patent application, secure any
patent or maintain any patent in force;

 

(d) an obligation to bring or prosecute any action or suit against any Third
Person for infringement of the patents within such Party’s subject Patent
Portfolio or otherwise;

 

(e) an obligation to furnish any manufacturing or technological information;

 

(f) conferring the right to use in advertising, publicity or otherwise any
trademark, service mark or trade name of any Party;

 

(g) a warranty, representation or guaranty by any Party with respect to the
performance or failure of performance of any Product or Method by reason of its
utilization or embodiment of any invention covered by a Claim of any of the
patents

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

within such Party’s subject Patent Portfolio or otherwise, including, without
limitation, that any Product or Method will not result in safety or health
hazards to purchasers, users, patients or workers, and such Party does not
warrant, represent or guarantee against any health or safety hazards; or

 

(h) except as expressly provided herein, granting by implication, estoppel or
otherwise, any licenses or rights under patents of a Party (including any New
Patents), or with respect to which such Party may have any rights, other than
the patents within such Party’s subject Patent Portfolio as provided herein.

 

7. SUCCESSORS AND ASSIGNS

 

7.1 Successors and Assigns. This Agreement includes licenses of intellectual
property for the purposes of § 365(n) of the U.S. Bankruptcy Code. This
Agreement shall bind and inure to the benefit of each of the Original Parties
and their respective permitted successors and permitted assigns, and their
respective Affiliates, and each of them. Affiliates of each Original Party and
of its respective permitted successors and permitted assigns are intended third
party beneficiaries of this Agreement to the extent expressly provided herein.

 

7.2 Assignability. This Agreement, and the respective rights and obligations of
the Original Parties under this Agreement, shall be freely assignable or
transferable, by merger, operation of law or in any other manner, by each of the
Original Parties, only if assigned or transferred in whole, as part of an
assignment or transfer of such Original Party’s entire business or operations,
or entire interests in the Field, provided that such

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

assigning or transferring Original Party shall retain no rights under this
Agreement and the assignee or transferee of such Original Party assumes in
writing the obligations of such Original Party under this Agreement.
Notwithstanding anything else in this Section 7.2, BSC and its Affiliates, and
RITA and its Affiliates, acknowledge and agree that, with regard to the
assignment or transfer of this Agreement and their respective rights and
obligations under this Agreement as a whole, this Agreement and such rights and
obligations may only be so transferred by BSC and its Affiliates or by RITA and
its Affiliates if and to the extent that each of BSC and its Affiliates or each
of RITA and its Affiliates assigns or transfers all of their respective rights
and obligations hereunder concurrently and collectively to the same assignee or
transferee, as applicable.

 

7.3 Partial Assignments by Sub-Field. In addition to, and without limiting the
rights and obligations of the Parties under Section 7.2, this Agreement, and any
rights and licenses hereunder, may be assigned or transferred, by merger,
operation of law or in any other manner, to any Person, in part, by BSC and its
Affiliates or by RITA and its Affiliates (the “Assigning Party”) within and as
pertaining to any Sub-Field, only if transferred or assigned as part of an
assignment or transfer of such Assigning Party’s entire business, operations and
interests in such Sub-Field; provided that (i) such Assigning Party shall retain
no rights under this Agreement with respect to such Sub-Field and the assignee
or transferee of such Assigning Party assumes in writing the obligations of the
Assigning Party under this Agreement with respect to the Sub-Field rights so
assigned or transferred, and (ii) for any assignment or transfer of this
Agreement with respect to a Sub-Field hereunder by either BSC and its Affiliates
or by RITA and its

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Affiliates, all of BSC and its Affiliates or all of RITA and its Affiliates, as
applicable, shall collectively be deemed to be the “Assigning Party” hereunder
and the restrictions set forth in (i) above shall apply equally to all of BSC
and its Affiliates or to all of RITA and its Affiliates, as applicable.
Notwithstanding any other provision of this Agreement, such Sub-Field assignee
or transferee shall have no obligations to any other Party outside the scope of
the assigned or transferred Sub-Field, and the other Parties shall have no
obligations to such assignee or transferee outside the scope of the assigned or
transferred Sub-Field.

 

7.4 Conditions on Assignment. The Parties agree that, in the event that any
Original Party or Assigning Party makes a permitted assignment or permitted
transfer of its rights or licenses under this Agreement within the Field, or any
Sub-Field, as applicable, pursuant to the terms and conditions of Sections 7.2
or 7.3, the benefit of (i) all applicable licenses granted to such assigning or
transferring Original Party or Assigning Party under Section 2, and (ii) all
applicable releases and covenants not to sue in favor of such assigning or
transferring Original Party or Assigning Party under Sections 4.1, 4.2, 4.3,
4.5, 4.6, and/or 4.7 (as applicable), shall extend to such Original Party’s or
Assigning Party’s permitted assignee or permitted transferee (for purposes of
this Section and Sections 7.5 and 7.6, an “Assignee”), solely to the extent of
the activities of such Assignee in the Field or applicable Sub-Field including,
without limitation, any Products of the Original Party or Assigning Party, as
applicable, that are within the Field or applicable Sub-Field and in existence
at the time of the applicable assignment or transfer and any successor Products
based upon and substantially utilizing the functional

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

design of such Products (collectively, the “Assigned Products”); provided,
however, that such licenses, releases and covenants not to sue shall not extend
to any Products of such Assignee as of the date of such permitted assignment or
permitted transfer (“Assignee Existing Products”), or to any subsequent Products
of such Assignee that are substantially similar to the Assignee Existing
Products in material aspects other than Assigned Products. Notwithstanding the
foregoing, the Parties further agree that no such Assignee shall retain or be
entitled to rely upon the benefit of the releases and covenants not to sue set
forth in Sections 4.1, 4.2, 4.3, 4.5, 4.6, and/or 4.7 (as applicable) if such
Assignee initiates any infringement action within the Field, or Sub-Field as
applicable, against any Original Party or Assigning Party (or any Affiliate or
Assignee thereof) having any rights pursuant to this Agreement. Subject to the
foregoing, it is understood that the releases and covenants not to sue set forth
in Sections 4.1, 4.2, 4.3, 4.5, 4.6, and 4.7 shall apply only to the Original
Parties and the RITA Releasees and BSC Releasees as expressly described in such
Sections, and to Assignees of the Original Parties and Assigning Parties as
expressly described in this Section 7.4, and do not relieve any other Person
from any liability.

 

7.5 No Other Assignments. Subject only to the provisions of Section 7.2 and
Section 7.3, no Party, nor any of their respective permitted successors or
permitted assigns, except as expressly set forth herein, may assign or otherwise
transfer any part of its rights or licenses hereunder, nor delegate any part of
its duties hereunder, whether by merger, operation of law or in any other
manner, without the written consent of each of the other Parties, provided
however, that notwithstanding the foregoing, each of the

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Original Parties may assign or transfer, by merger, operation of law or in any
other manner, its rights and licenses and delegate its duties under this
Agreement, in whole or in part, to any of its Affiliates controlled by such
Original Party without the prior written consent of the other Parties, so long
as such Affiliate assumes in writing the obligations of such Original Party
under this Agreement. Original Parties and subsequent Assignees shall receive
written notice from the Assigning Party within 30 days of any assignment,
transfer or delegation undertaken in accordance with Section 7. Any purported
assignment, transfer or delegation not strictly in compliance with the terms and
conditions of this Section 7 shall be void and of no effect.

 

7.6 Effect of Assignment. Except as otherwise provided below in this Section
7.6, any permitted assignment, transfer or delegation of this Agreement, or any
rights, licenses or duties hereunder, by any Party in accordance with the terms
of this Section 7 shall not relieve or release such Party from any of its duties
or obligations under this Agreement. However, with respect to any obligation to
pay royalties to RITA pursuant to Section 3.3, the assigning or transferring
Party(ies) shall be relieved and released from any such obligations incurred by
the Assignee after the assignment or transfer, provided that such Assignee
assumes in writing the obligations of such Party under this Agreement. Each and
every permitted successor and permitted assign to the interests of any Party to
this Agreement shall hold such interests subject to the terms, conditions and
provisions of this Agreement. Each Party to this Agreement shall require any
subsequent transferee or owner of an patent rights included within its subject
Patent

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Portfolio to take such patent rights subject to the terms, conditions and
provisions of this Agreement.

 

8. DISMISSAL WITH PREJUDICE

 

Within 20 days after the Effective Date, each Party shall respectively dismiss
with prejudice all causes of action, counts, claims for relief and allegations
asserted against any other Party in the Actions, by filing an appropriate
Stipulation of Dismissal in the form attached hereto as Exhibit G, with
appropriate insertions; provided, however, that with respect to the European
Appeal and Opposition, RTC will instead withdraw its appeal.

 

9. TERM

 

Each respective license grant set forth in Section 2 shall commence as of the
Effective Date and continue until the expiration of the last-to-expire of all of
the Claims of the respective subject Patent Portfolio licensed therein. Except
as otherwise specifically provided with respect to particular covenants or
provisions, this Agreement shall commence as of the Effective Date and continue
in perpetuity.

 

10. DISCLOSURE

 

Each Party agrees that it shall not issue any press statement relating to or
referring to this Agreement, the Actions or the activities contemplated by this
Agreement, prior to the execution of this Agreement by the Original Parties. In
the event that BSC (and its Affiliates) or RITA (and its Affiliates) issues any
press statement thereafter, the first such

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

statement issued by such Party shall be in the approved form attached as Exhibit
H-1 for BSC (and its Affiliates) and Exhibit H-2 for RITA (and its Affiliates).
Each of Kansas and Nebraska may, in their sole discretion, issue press
statements relating to or referring to this Agreement, the Actions or the
activities contemplated by this Agreement subject to the prior written consent
of RITA and BSC such consent not to be unreasonably withheld. Subject to Section
11 and without limiting the foregoing, each Party further undertakes and agrees
that any and all future statements made by such Party, or its respective
Affiliates, to the public, the media or to business associates, shall be
entirely consistent with the press statement set forth in Exhibit H.

 

11. NONDISCLOSURE AND LIMITED USE

 

Except as otherwise provided in Section 10 above, the Parties agree that the
specific terms and conditions of this Agreement and all information and
materials exchanged between the Parties pursuant to this Agreement are
confidential and will be treated with the same care as other confidential
information held by the Parties, and in any event no less than a reasonable
degree of care, and not used for any purpose other than to carry out the
activities contemplated by this Agreement. Nevertheless, all Parties acknowledge
that any Party may disclose the specific terms and conditions of this Agreement
to attorneys, financial advisors, insurance carriers and similar professionals
working with such Party, including outside insurance counsel, under binding
obligations of confidentiality, and as required to comply with binding orders of
governmental entities that have jurisdiction over such Party, provided that, in
the event of such an order, the disclosing Party (i) whenever possible, shall
give the other Parties written notice

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

sufficient to allow each other Party an opportunity to seek a protective order
or other appropriate remedy; (ii) will disclose only such information as is
required by the governmental entity, and (iii) will use commercially reasonable
efforts to obtain confidential treatment for the portions disclosed and to
enforce such confidential treatment terms. Furthermore, nothing in this
Agreement shall prevent any Party from (a) disclosing information required to be
disclosed by federal or state securities laws, or (b) filing a copy of this
Agreement with the United States Patent and Trademark Office in accordance with
35 U.S.C. 135(c), provided that such Party filing the same shall request that
the filed copy be kept separate from the file of the interference and made
available only to government agencies on written request, or to any Person on a
showing of good cause as contemplated in 35 U.S.C. 135(c). This confidentially
provision shall in all other respects continue to be in force for all Parties
even if a disclosure of the Agreement’s terms is required.

 

12. DISPUTE RESOLUTION

 

12.1 Mediation. If a dispute arises out of, relates to or concerns the Parties’
licenses, rights or obligations under this Agreement, the Parties will use good
faith efforts, including if agreeable to the Parties the use of a third party
mediator, to resolve the dispute in a timely and mutually acceptable fashion
without recourse to judicial remedies. Nothing contained herein shall prohibit a
Party from resorting to the remedies provided for in Sections 12.2 and 12.3 in
the event disputes are not resolved in a timely manner or to the satisfaction of
all Parties. Each Party shall be responsible for its costs

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

and expenses incurred as a result of any mediation. The Parties participating in
the mediation shall share equally in the costs and expenses incurred by the
mediator.

 

12.2 Infringement Matters. Without limiting the provisions of Section 12.1, in
the event that any Party (the “Claimant”) makes any allegation or claim of
infringement of a Claim in the Field against any other Party, the Claimant shall
provide written notification of such allegation or claim to the other Party at
least ninety (90) days prior to filing any complaint relating thereto. For a
period of ninety (90) days after the receipt of such written notice by the other
Party, the parties agree to use good faith efforts to resolve such allegation or
claim in accordance with the provisions of Section 12.1 without resort to
judicial remedies. If such allegation or claim is not thereby resolved, after
complying with the foregoing requirements, the Claimant may file a complaint
only in the United States District Court for the Northern District of
California. Each Party hereby consents to the exclusive jurisdiction of the said
District Court in regard to any such allegation or claim.

 

12.3 Arbitration. Any claims or disputes arising out of, relating to or
otherwise concerning the Parties’ obligations under this Agreement which are not
resolved in accordance with Section 12.1 shall be submitted to binding
arbitration in accordance with the terms and conditions for arbitration set
forth in Exhibit I; provided, however, that any claims or disputes arising under
Title 35, United States Code, shall not be subject to such arbitration and shall
be resolved pursuant to Section 12.2 above. Such arbitration shall be conducted
in San Francisco, California.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

13. GENERAL PROVISIONS

 

13.1 Choice of Law. This Agreement shall be interpreted, enforced and governed
under the laws of the State of California, except that its conflicts of law
rules shall not apply.

 

13.2 Interpretation. This Agreement shall be given a fair and reasonable
construction in accordance with the intent of the Parties and without regard to
which Party may have drafted it. Section and subsection headings in this
Agreement are included for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

13.3 Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, then all Parties shall be relieved of all
obligations arising under such provision, but only to the extent that such
provision is illegal, unenforceable or void. Further, this Agreement shall be
deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent or, if that is not possible,
by substituting therefor another provision that is legal and enforceable and
achieves the same intended objective. The remainder of this Agreement shall not
be affected by such illegal, unenforceable or void provision and each provision
not so affected shall be enforced to the full extent permitted by law.

 

13.4 Modification and Waiver. This Agreement may be modified only by an
instrument in writing signed by all of the Parties. No waiver of the enforcement
of any

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

provision of this Agreement shall be effective unless in writing signed by the
waiving Party nor shall it be deemed a continuing waiver.

 

13.5 Further Acts. Each Party shall do, or cause to be done, all such further
acts, and shall execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, any and all such further documentation as any other
Party reasonably requires to carry out the purposes of this Agreement.

 

13.6 Performance by Affiliates. To the extent that any term or provision of this
Agreement contemplates, permits or requires performance by any Affiliate of a
Party, such Party shall cause such Affiliate to perform each and every
obligation of such Party under this Agreement in accordance with the terms and
conditions hereof.

 

13.7 Acknowledgment. Each Party acknowledges that it knows and understands the
contents of this Agreement and has been represented by counsel of its choice in
connection with this Agreement, and has executed this Agreement voluntarily.

 

13.8 Counterparts. This Agreement may be executed in counterparts and by
facsimile transmission of such counterparts, all of which taken together shall
constitute one agreement binding upon the Parties. This Agreement shall become
effective, as of the Effective Date, upon the execution of a counterpart hereof
by each of the Parties hereto.

 

13.9 Differences in Fact or Law. Each Party agrees that if the facts or law with
respect to this Agreement are found hereafter to be different from the facts or
law

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

now believed by it to be true, it expressly assumes the risk of such possible
difference of fact or law, and it agrees that this Agreement shall remain in
full force and effect notwithstanding such difference in fact or law.

 

13.10 Taxes. In the event that any sales or use taxes or other charges, if any,
may be imposed by any government taxing authority on the amounts paid by any
Party to any other Party under this Agreement, all such taxes and charges shall
be borne and paid by the Party receiving the underlying payment. Where any Party
is required to pay taxes or charges for the account of another Party, such Party
may withhold such taxes or charges from the amounts paid to the other Party
under this Agreement and shall deliver to the other Party true copies of the
receipts and returns covering all such payments.

 

13.11 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to its subject matter, and supersedes, merges and replaces
all prior negotiations, offers, representations, warranties, assurances and
agreements of any kind, written or oral. The recitals set forth in this
Agreement and the exhibits attached hereto are hereby incorporated into this
Agreement and made a part hereof.

 

14. DISCLAIMER OF CONSEQUENTIAL DAMAGES

 

IN NO EVENT SHALL ANY PARTY OR ITS RESPECTIVE AFFILIATES BE LIABLE OR
RESPONSIBLE FOR INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS) ARISING FROM OR RELATING TO ANY BREACH OF OR DEFAULT
UNDER THIS AGREEMENT.

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

Radio Therapeutics Corporation       Rita Medical Systems, Inc. By:  

/s/ Larry Knopf

--------------------------------------------------------------------------------

      By:  

/s/ Barry Cheskin

--------------------------------------------------------------------------------

Name:

 

Larry Knopf

     

Name:

 

Barry Cheskin

Title:

 

Vice President – Legal and Secretary

     

Title:

 

President and Chief Executive Officer

Boston Scientific Corporation            

By:

 

/s/ Stephen F. Moreci

--------------------------------------------------------------------------------

           

Name:

 

Stephen F. Moreci

           

Title:

  Senior Vice President and Group President, Endosurgery            

 

***Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the SEC.



--------------------------------------------------------------------------------

Scimed Life Systems, Inc.

By:

 

/s/ Larry Knopf

--------------------------------------------------------------------------------

Name:

 

Larry Knopf

Title:

 

Assistant Secretary

Board of Regents of the University of Nebraska

By:

 

/s/ Donald S. Leuenberger

--------------------------------------------------------------------------------

Name:

 

Donald S. Leuenberger

Title:

 

Vice Chancellor for Business and Finance

UneMed Corporation

By:

 

/s/ Richard A. Spellman

--------------------------------------------------------------------------------

Name:

 

Richard A. Spellman

Title:

 

Chairman of the Board



--------------------------------------------------------------------------------

University of Kansas d/b/a University of

Kansas Medical Center

By:

 

/s/ Donald F. Hagen, MD

--------------------------------------------------------------------------------

Name:

 

Donald F. Hagen, MD

Title:

 

Executive Vice Chancellor

University of Kansas Medical Center

Research Institute, Inc.

By:

 

/s/ Thomas Noffsinger Ph.D.

--------------------------------------------------------------------------------

Name:

 

Thomas Noffsinger Ph.D.

Title:

 

Executive Director



--------------------------------------------------------------------------------

Exhibit A

 

LaFontaine Patent Portfolio

 

U.S. Patent No. 5,584,872

 

U.S. Patent No. 5,676,693

 

U.S. Patent No. 5,902,328

 

U.S. Patent No. 6,068,653

 

U.S. Patent No. 6,168,594



--------------------------------------------------------------------------------

Exhibit B

 

LeVeen Patent Portfolio

 

U.S. Patent No. 5,827,276

 

U.S. Patent No. 5,855,576

 

U.S. Patent No. 5,868,740

 

U.S. Patent No. 6,454,765

 

U.S. Patent No. 6,468,273



--------------------------------------------------------------------------------

Exhibit C

 

Malone Patent Portfolio

 

U.S. Patent No. RE. 35,330



--------------------------------------------------------------------------------

Exhibit D

 

RITA Patent Portfolio

 

U.S. Patent No. 5,458,597

  

U.S. Patent No. 5,913,855

U.S. Patent No. 5,472,441

  

U.S. Patent No. 5,925,042

U.S. Patent No. 5,486,161

  

U.S. Patent No. 5,928,229

U.S. Patent No. 5,507,743

  

U.S. Patent No. 5,935,123

U.S. Patent No. 5,536,267

  

U.S. Patent No. 5,951,547

U.S. Patent No. 5,599,345

  

U.S. Patent No. 5,980,517

U.S. Patent No. 5,599,346

  

U.S. Patent No. 6,053,937

U.S. Patent No. 5,672,173

  

U.S. Patent No. 6,059,780

U.S. Patent No. 5,672,174

  

U.S. Patent No. 6,071,280

U.S. Patent No. 5,683,384

  

U.S. Patent No. 6,080,150

U.S. Patent No. 5,728,143

  

U.S. Patent No. 6,090,105

U.S. Patent No. 5,735, 847

  

U.S. Patent No. 6,132,425

U.S. Patent No. 5,741,225

  

U.S. Patent No. 6,235,023

U.S. Patent No. 5,782,827

  

U.S. Patent No. 6,330,478

U.S. Patent No. 5,800,484

  

U.S. Patent No. 6,471,698

U.S. Patent No. 5,810,804

  

U.S. Patent No. 6,500,175

U.S. Patent No. 5,863,290

    



--------------------------------------------------------------------------------

Exhibit E

 

RTC RF Ablation Patent Portfolio

 

U.S. Patent No. 5,709,224

 

U.S. Patent No. 5,817,092

 

U.S. Patent No. 5,954,717

 

U.S. Patent No. 6,050,992

 

U.S. Patent No. 6,077,261

 

U.S. Patent No. 6,080,149

 

U.S. Patent No. 6,212,433

 

U.S. Patent No. 6,270,495

 

U.S. Patent No. 6,337,998

 

U.S. Patent No. 6,358,246

 

U.S. Patent No. 6,379,353

 

U.S. Patent No. 6,470,218

 

U.S. Patent No. 6,471,695



--------------------------------------------------------------------------------

Exhibit F

 

Payment Wiring Instructions

 

University of Kansas

 

[***]

 

University of Nebraska

 

[***]



--------------------------------------------------------------------------------

Exhibit G

 

Form of Stipulation of Dismissal



--------------------------------------------------------------------------------

Exhibit H

 

Approved Press Statements

 

H-1 – Press Statement of BSC (and its Affiliates)

 

Boston Scientific Announces Settlement of Patent Disputes with Rita Medical
Systems

 

Boston Scientific Corporation (NYSE:BSX) today announced that it has settled all
pending patent disputes with Rita Medical Systems, Inc (Nasdaq:RITA). The patent
disputes involved technologies used for the reduction of tumors using
radiofrequency energy. The parties have agreed to cross-license certain
intellectual property and Rita Medical Systems will pay a one-time royalty fee
to both the University of Kansas and the University of Nebraska, the licensors
of certain patents to Boston Scientific. In addition, Boston Scientific acquired
a royalty-bearing license to Rita Medical Systems’ infusion technology for
future products.

 

H-2 – Press Statement of RITA (and its Affiliates)

 

RITA Medical Systems And Boston Scientific Settle Patent Dispute

 

MOUNTAIN VIEW, CA (April XX, 2003) . . . RITA Medical Systems, Inc.
(Nasdaq:RITA) announced today that it had signed a definitive agreement with
Boston Scientific Corporation (NYSE:BSX) and its affiliates to settle all
outstanding patent disputes involving the two companies. The agreement includes
a series of licenses and sub-licenses. Not included in the licenses is RITA’s
proprietary temperature control technology.

 

Under the terms of the agreement, RITA will make a one time payment of $2.65
million to the Universities of Kansas and Nebraska, who are the licensors of
several of the disputed patents. In addition, RITA agreed to license to Boston
Scientific, on a royalty-bearing basis, its infusion technology for future
products. Boston Scientific will not



--------------------------------------------------------------------------------

market or sell products utilizing the infusion license until 18 months after the
date of the agreement.

 

“It is with great pleasure that we put the expense, distraction and uncertainty
of our patent dispute with Boston Scientific behind us,” said RITA Medical
Systems President and Chief Executive Officer Barry Cheskin. “We look forward to
focusing our energies and resources instead on developing the large potential
market for radiofrequency ablation of tumors.”

 

Cheskin noted that the total legal expenses associated with the dispute would
otherwise have been expected to be around $4-5 million in 2003 alone.

 

2



--------------------------------------------------------------------------------

Exhibit I

 

Arbitration

 

The Parties have entered into these terms and conditions for arbitration (the
“Arbitration Terms”) to provide for arbitration of disputes as set forth in the
Agreement. The Parties intend and agree that any such arbitration(s) shall be in
the nature of a judicial proceeding, except as provided herein, that the dispute
shall be resolved by an arbitration panel composed of three arbitrators (the
“Arbitrators”) with technical expertise in patent law and technology licensing,
to be selected as provided in these Arbitration Terms. The Parties recognize
that there may be multiple disputes subject to these Arbitration Terms, and to
the extent that they arise at different times, there may be multiple, separate
arbitrations.

 

  1.   Location and Applicable Law. The arbitration, including the final hearing
(the “Final Hearing,” as described in paragraph 9), shall be conducted in
English in San Francisco, California unless otherwise agreed in writing by the
parties to such arbitration. The applicable law shall be the laws of the State
of California, except that California’s conflicts of law rules shall not apply.

 

  2.  

Rules Applicable to the Arbitration. Except as otherwise provided in these
Arbitration Terms, the arbitration shall be administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules (the
“Rules”) and such Rules are hereby incorporated into these Arbitration Terms. To
the extent a specific provision of the Arbitration Terms conflicts with a



--------------------------------------------------------------------------------

 

provision of the Rules, the specific provision of these Arbitration Terms shall
control.

 

  3.   Notice. The demand setting forth notice of its intention to arbitrate or
the written submission to arbitrate, as described in the Rules (the “Demand”),
shall be submitted by a Party seeking arbitration (the “Claimant”)
simultaneously to both the AAA and the respondent(s) in the arbitration (the
“Respondents”). The addresses of the Parties for purposes of delivering the
Demand are as follows:

 

Rita Medical Systems, Inc.

967 North Shoreline Boulevard

Mountain View, California 94043

Attention: Barry Cheskin

 

RadioTherapeutics Corporation

One Boston Scientific Place

Natick, Massachusetts 01760

Attention: Scott Bluni, Esq.

 

Boston Scientific Corporation

One Boston Scientific Place

Natick, Massachusetts 01760

Attention: Scott Bluni, Esq.

 

Scimed Life Systems, Inc.

One Boston Scientific Place

Natick, Massachusetts 01760

Attention: Scott Bluni, Esq.

 

Board of Regents of the University of Nebraska

c/o UNMC Intellectual Property Office

986099 Nebraska Medical Center

Omaha, Nebraska 68198-6099

Attention: Leonard Agneta, Esq.

 

UneMed Corporation

c/o UNMC Intellectual Property Office

986099 Nebraska Medical Center

Omaha, Nebraska 68198-6099

Attention: Leonard Agneta, Esq.

 

2



--------------------------------------------------------------------------------

University of Kansas d/b/a University of Kansas Medical Center

1450 Jayhawk Boulevard

245 Strong Hall

Lawrence, Kansas 66045

Attention: James P. Pottorff, Esq.

 

University of Kansas Medical Center Research Institute, Inc.

3901 Rainbow Boulevard,

Mailstop 1039

Kansas City, Kansas 66160

Attention: Jane E. Rosenthal, Esq.

 

  4.  

The Arbitrators. Any proposed Arbitrator must, prior to appointment as
Arbitrator, certify that he/she has read these Arbitration Terms and agrees to
be bound by all of the provisions set forth herein, including, but not limited
to, any time limitations set forth in these Arbitration Terms. Each of the
Arbitrators shall have knowledge of patent law and patent licensing and (i) must
not currently be, or have been within the past five years, a shareholder of any
Party or an Affiliate of any Party; (ii) must not have, or had at any time, a
business relationship with a Party; (iii) must not currently be, or have been at
any time, an employee or director of a Party and (iv) must not represent, or
have represented at any time, a Party; unless the other Parties waive each of
these objections. Subject to the foregoing, the Arbitrators will be chosen by
the Parties within thirty (30) calendar days after submission of the Demand to
the Respondent and the AAA. The arbitration panel shall be composed of three
Arbitrators, one of whom shall be selected by RITA, one of whom shall be
selected by the other Party (or Parties) to the dispute and the third of whom
shall be a neutral arbitrator selected by the other two so selected. If both or
either of RITA and the other Party (or Parties) fails to select an arbitrator or
arbitrators within such thirty (30) day period, or if

 

3



--------------------------------------------------------------------------------

 

the two arbitrators fail to select a third neutral arbitrator within fourteen
(14) calendar days after their appointment, then the Arbitrators will be chosen
pursuant to the procedures set forth in the Rules for the appointment from the
National Panel of Commercial Arbitrators (the “Panel”) within thirty (30)
calendar days of submission to the AAA by a Party of a request for appointment
of an arbitrator or arbitrators. If during the course of the arbitration, any of
the Arbitrators initially selected in accordance with the foregoing procedures
dies or becomes otherwise unavailable to serve as Arbitrator, a substitute
Arbitrator shall be chosen from the Panel pursuant to the procedures set forth
in the Rules.

 

  5.   Powers of the Arbitrators. The Arbitrators shall: (1) have the right to
choose one or more advisors, including an expert on technology, technology
licensing, legal counsel (if none of the Arbitrators are a lawyer or judge)
and/or an expert in any other area that the Arbitrators deem necessary to assist
them in the arbitration; (2) have the power to order any discovery the
Arbitrators deem necessary and to issue sanctions, including costs, attorneys’
fees or monetary penalties, for failure to comply with such orders or for
failure to comply with the rules set forth in these Arbitration Terms; and (3)
have the right to make interim, interlocutory or partial awards or take whatever
other interim measures are necessary, including issuing injunctive relief and
taking other measures for the preservation, protection, conservation or disposal
of any property or things under the control of a Party.

 

4



--------------------------------------------------------------------------------

  6.   Initial Scheduling Conference. Within ten (10) calendar days after
submission of the Respondent’s response to the Demand as described in the Rules
(the “Answering Statement”) or if the Arbitrators have not been chosen by that
date, within ten (10) calendar days after selection of the Arbitrators, the
Arbitrators shall hold a conference, which may be conducted telephonically, at
which the Arbitrators shall (1) fix the timetable for submissions and discovery;
(2) set the time and place for hearings; (3) determine any procedures to be
followed in the arbitration that have not already been provided for in these
Arbitration Terms; and (4) discuss any other preliminary issues the Arbitrators
or the Parties wish to raise.

 

  7.   Discovery. Discovery in the arbitration shall consist of exchanges of
documents and depositions and shall be completed within 120 calendar days after
submission to Claimant of the Answering Statement. Except as provided herein,
the Parties shall be entitled to take all discovery, including third-party
discovery, permitted under Rules 26, 27, 28, 29, 30, 34, 37 and 45 of the
Federal Rules of Civil Procedure, and shall have the same obligations as under
the Federal Rules of Civil Procedure. The Arbitrators shall have the same powers
with respect to discovery, including the power to order sanctions, as under the
Federal Rules of Civil Procedure, including Rule 37 — except as specifically
provided for below.

 

(a) Documents - In the exchanges of documents, each Party shall produce all
documents, not privileged, that are relevant to the factual issues in the case,
including all documents relevant to the matter(s) specified in the Demand,

 

5



--------------------------------------------------------------------------------

Answering Statement, and counterclaim (“Counterclaim”), if any, and all
documents that it intends to rely upon in the arbitration. Documents not
disclosed during discovery shall not be subject to use in subsequent submissions
or hearings, except upon consent of the Parties or where the Arbitrators
determine that such use is justified.

 

(b) Depositions - Each Party shall, at the request of the other Party, produce
for deposition up to six (6) employees possessing information relevant to the
factual issues in the arbitration. Each Party will also be entitled to depose up
to three (3) third-party witnesses and any expert witnesses designated to
testify at the hearing. In addition, during the thirty (30) calendar days prior
to the Final Hearing, each Party shall have the right to depose any witness
identified in the pre-hearing list of witnesses identified in paragraph 10
herein who was not previously deposed by that Party during the discovery period.
The Arbitrators may permit further depositions if the Arbitrators determine in
their discretion that additional depositions are necessary. Depositions shall be
no longer than one 8-hour day, except that each Party may designate two persons
whose depositions may be up to two 8-hour days long.

 

(c) Third Parties - The Parties agree that third-party discovery shall be
permitted and conducted to the same extent as under the Federal Rules of Civil
Procedure. The Parties are required to use their best efforts to ensure that
third-parties with information relevant to the factual issues in the
arbitration, including any matter(s) specified in the Demand, Answering
Statement and any

 

6



--------------------------------------------------------------------------------

Counterclaim, if any, provide the Arbitrators with any documents or testimony
the Arbitrators may request.

 

(d) Sanctions - The Arbitrators shall be authorized to take one or more of the
following actions with respect to a Party that has either improperly refused to
respond to a proper discovery request, responded to such request in an untimely
fashion, or otherwise engaged in discovery abuse or serious violations of the
rules of the proceeding: (1) draw adverse interferences against the offending
Party concerning facts in issue relating to such discovery ; (2) preclude the
offending Party from presenting evidence concerning such facts; (3) award costs
and/or monetary penalties to the Party seeking the discovery, including
attorneys’ fees; or (4) take any other actions authorized under the Federal
Rules of Civil Procedure.

 

  8.   Briefs, Witness Statements and Expert Reports. No brief or witness
statement submitted during the course of the arbitration shall exceed
twenty-five (25) pages in length, except that thirty (30) calendar days after
the conclusion of the hearing, each Party may submit to the other and to the
Arbitrators a post-hearing brief no longer than 50 pages. Sixty (60) calendar
days prior to the Final Hearing, the Parties shall submit expert witness reports
in the same format required by the Federal Rules of Civil Procedure for each
expert witness the Party plans to call at the Final Hearing.

 

7



--------------------------------------------------------------------------------

  9.   The Final Hearing. The Final Hearing will be no longer than ten (10)
business days, and shall be completed within a period of one month, unless the
Arbitrators determine that a longer hearing and/or completion period is
necessary.

 

At the Final Hearing, each Party shall be entitled to make opening and closing
statements and to conduct direct examination, cross-examination and re-direct
examination of fact and expert witnesses.

 

Forty-five (45) calendar days before the hearing, each Party participating in
the arbitration will submit to each other and to the Arbitrators: (1) a list
identifying all fact and expert witnesses that it intends to examine at the
Final Hearing as part of its case-in-chief and; and (2) copies of all exhibits
that the Party intends to introduce at the hearing. All fact and expert
witnesses disclosed in a Party’s list who have not previously been deposed by
the other Party can be deposed prior to the Final Hearing.

 

  10.   Award. The award shall consist of a writing setting forth the legal and
factual bases of the Arbitrators’ decision and shall be rendered no more than
one year after service of the Demand.

 

  11.   Damages. The Arbitrators shall have the power to award all actual
damages suffered by an aggrieved Party.

 

  12.  

Interest; Costs of Enforcement. The Arbitrators shall award to the prevailing
Party on any claim, as determined by the Arbitrators, interest on any damages
incurred for breach or other violation of these Arbitration Terms from the date
of

 

8



--------------------------------------------------------------------------------

 

award until paid in full, at the prevailing statutory rate of interest under the
laws of the State of California. Any costs, fees or taxes incident to enforcing
an award shall, to the maximum extent permitted by law, be charged against the
Party resisting such enforcement.

 

  13.   Confidentiality of Proceedings. The arbitration proceeding will be
confidential and the Arbitrators will issue appropriate protective orders to
safeguard each Parties’ confidential information. Except as required by law, no
Party will disclose (or instruct the Arbitrators to disclose) to any
non-participants in the arbitration the fact, conduct or outcome of the
arbitration without the prior written consent of each other Party to such
arbitration. The existence of any dispute submitted to arbitration, and the
award of the Arbitrators will be kept in confidence by the Parties and the
Arbitrators, except as required in connection with the enforcement of such award
or as otherwise required by applicable law. Any Party who fails to observe the
confidentiality restrictions in these Arbitration Terms shall be subject to the
imposition of monetary sanctions by the Arbitrators.

 

  14.   Entry of Judgment. Judgment upon the award rendered by the Arbitrators
may be entered in any court having jurisdiction thereof.

 

9